        Case 1:15-md-02657-FDS Document 2164 Filed 07/08/21 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


IN RE: ZOFRAN (ONDANSETRON)
PRODUCTS LIABILITY LITIGATION



                                                    CIVIL ACTION NO. 1:15-md-2657-FDS



                                     AMENDED JUDGMENT

                        This judgment applies to all cases listed in
                                      Appendix A

   D.J. Saylor , Chief


_____            Jury Verdict. This action came before the court for a trial by jury. The
                 issues have been tried and the jury has rendered its verdict.

__X___           Decision by the Court. This action came to trial or hearing before the
                 Court. The issues have been tried or heard and a decision has been
                 rendered.

        IT IS ORDERED AND ADJUDGED:




        1.       Defendant's renewed motion for summary judgment based on federal preemption is GRANTED.




                                                                  ROBERT M. FARRELL
                                                                  CLERK OF COURT



        Dated:      7/8/2021                                By    /s/ Leonardo T. Vieira
                                                                  Deputy Clerk
